DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowles et al. U.S. Patent Publication Number 2015/0278263 A1, in view of Conkwright, U.S. Patent Publication Number 2007/0066403 A1, further in view of Fahmie, U.S. Patent Number 10,016,683 B2.

Regarding claim 1, Bowles discloses a method for managing flow of players through a combined physical and virtual reality experience, comprising: 
determining with at least one computing device, a presence of one or more first players within a first geographical area the one or more first players associated with a first team (paragraph 0059, user games in physical geographical areas of activity, configured for physical interaction of players (users) to facilitate game play, utilizes points of detection by which players can be detected and information received; figures 6-10 and 17); 
virtually locking, with the at least one computing device, the first geographical area from being accessed by one or more second players associated with a second team (paragraph 0052, automated lookout(lockout) of rooms to any human not registered for entrance, prohibited from entering or leaving a room; paragraph 0094, hacking an entranceway involves more than one player, the readers read the corresponding RFID tags of the player wrist displays, in response, a puzzle to be solved is presented to each player on a player display, once solved by the players, the players are allowed entrance into the area); 
providing, with the at least one computing device, a virtual reality experience associated with the first geographical area for the one or more first players (paragraph 0072, triggers are set of predetermined criteria to be met, such as when user A enters and operates within that distance for at least ten seconds, then initiate the predetermined event); 
and adjusting, with the at least one computing device, a duration of the virtual reality experience associated with the first geographical area based at least in part on a time taken by the one or more first players to complete one or more checkpoints associated with the first geographical area (paragraphs 0012, the DAC system enables the creation of activity scenarios for the activities in the activity area, number of users, user roles, user equipment, parameters, data processing for output and presentation to a user interface during activities; paragraphs 0175-0176, database system that interfaces to the supervisory system and the DAC system, receives the changes to the activity area parameters and immediately propagates the changes to the DAC system to update the activity area; paragraph 0193, setup page include a field for session name, selecting the number of officers for the session, number of attackers, and the time duration of the session).
	However, it is noted that Bowles discloses a DAC system that configures the parameters including the time duration of the session in a geographical areas including receiving changes to the activity area parameters and propagating the changes to the DAC system to updated the activity area and setup including a time duration of the session, but fails to disclose automatically adjusting, with the at least one computing device, a duration of the virtual reality experience associated with the first geographical area based at least in part on a time taken by the one or more first players to complete one or more checkpoints associated with the first geographical area. 
	Conkwright discloses automatically adjusting, with the at least one computing device, a duration of the virtual reality experience associated with the first geographical area based at least in part on a time taken by the one or more first players to complete one or more checkpoints associated with the first geographical area (paragraph 0084, storing optimum performance times, store parameters, goal attainment times, performance evaluation checkpoint reached in the game, performance measurements to be taken, calculations on the measurements made to determine player performance relative to the predetermined optimums, delta values matched, data table holds performance values in relationship to time and game parameters, if the if the evaluation point is a parameter update point, initiates an updating of the parameter values; paragraph 0122, the invention can be applied to all parameters of the program which can relate to any measureable level of user input or performance, and parameters which could not be adjusted such as command execution times, can be manipulated to balance and refine the user program interaction).
Fahmie further discloses col. 31-32, real time physical reality immersive experience having gamification of actions in physical reality; 
determining, with at least one computing device, a presence of one or more first players within a first geographical area, the one or more first players associated with a first team (col. 6, lines 19-36, real time physical reality immersive experience utilizes unique identifiers for each participant; each unique identifier utilizes technology, software and/or hardware systems, to track, capture, record and store any actions taken by the participant it’s affixed to during the experience; may include physical movement within three dimensional space ); virtually locking, with the at least one computing device, the first geographical area from being accessed by one or more second players associated with a second team (Col. 5, line 67- col. 6, line 3, experience control system could recognize a bottleneck of participants at a certain challenge and then prevent participants from choosing that challenge until the bottleneck is cleared, before re-opening that challenge to be chosen); providing, with the at least one computing device, a virtual reality experience associated with the first geographical area for the one or more first players (col. 7, lines 2-3, a participant could interact with the real time physical reality immersive experience); and automatically adjusting with the at least one computing device, a duration of the virtual reality experience associated with the first geographical area based at least in part on a time taken by the one or more first players to complete one or more checkpoints associated with the first geographical area (col. 5, lines 59-65, participant control include, but are not limited to, throughput, bottleneck alleviations, continual traversing of participants, prevention of backwards traversing where prohibited, time to complete instance, individual checkpoint and/or challenge time limits and/or any other possible types of control over participants need to facilitate the experience ).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the virtual game as disclosed by Bowles, having parameters including a time duration and also being able to change parameters, automatically changing parameters based on time taken, i.e. performance, and checkpoints, to allow all measurable parameters which could not be adjusted, to be manipulated to balance and refine the program interaction and also to improve user and/or team advantages over opposing users and/or teams.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include locking the area from a second group of participants as disclosed by Fahmie, to provide participant control including, but are not limited to, throughput, bottleneck alleviations, continual traversing of participants, prevention of backwards traversing where prohibited, time to complete instance, individual checkpoint and/or challenge time limits and/or any other possible types of control over participants need to facilitate the experience.

Regarding claim 2, Bowles discloses further comprising: determining, with the at least one computing device, an exiting of the one or more first players from the first geographical area (paragraph 0185, metrics for each participant can be monitored and adjusted in real time, as a participant crosses a boundary line from one room to another); and virtually unlocking, with the at least one computing device, the first geographical area in response to the exiting of the one or more first players from the first geographical area (paragraph 0141, teams can have a member participating from a remote computing system as a commander, a commander user interface can provide the capability to unlock doors).
	Fahmie discloses col. 8, lines 44-56, they would exit the pool through a separate exit on the side of the pool and pass through a separate data capture spot (failed attempt) before continuing along the course. Challenges with a failure component only allow participants to pass through one of these data capture spots; either the successful or failed data capture spots

Regarding claims 3-5, wherein automatically adjusting the duration of the virtual reality experience comprises shortening the duration of the virtual reality experience for the first team in response to determine, with the at least one computing device, the time taken by the one or more first players to complete the one or more checkpoints associated with the first geographical area exceeds an expected time to complete the one or more checkpoints; wherein shortening the duration of the virtual reality experience comprises shortening a portion of the virtual reality experience associated with a second geographical area in response to determining the time taken by the one or more first players to complete the one or more checkpoints associated with the first geographical area exceeds the expected time to complete the one or more checkpoints; wherein automatically adjusting the duration of the virtual reality experience comprises extending the duration of the virtual reality experience for the first team in response to determine, with the at least one computing device, the time taken by the one or more first players to complete the one or more checkpoints associated with the first geographical area exceeds an expected time to complete the one or more checkpoints.
Bowles discloses paragraph 0176, activity parameters are changed in a database as the user activities are occurring to cause changes in the activity area during the user activities, the activity parameters are changed in the activity area to provide an advantage or disadvantage to a user; paragraph 0087, capture the flag, player of the team is within a predefined distance, the player tags the box, a timer starts, e.g. fifteen seconds, and each player on the team tags the box during the time set for the timer; paragraph 0190, the different interface view can present the actual time and/or the elapsed session time; paragraph 0191, observe session parameters, e.g. room criteria, locking/unlocking doors, etc.;  paragraph 0193, setting up a session name, selecting the number of officers for the session, selection the number of attackers for the session and time duration of the session.
However Bowles fails to disclose wherein automatically adjusting the length includes shortening a virtual reality experience in response to detecting the first team has taken longer than an expected time to complete a checkpoint associated with the first geographical area.
Conkwright discloses wherein automatically adjusting the virtual reality experience comprises shortening the duration of the virtual reality experience for the first team in response to determining, with the at least one computing device, the time taken by the one or more first players to complete the one or more checkpoints associated with the first geographical area exceeds an expected time to complete the one or more checkpoints (paragraph 0123, as the player’s performance improves with respect to the first parameter, instead of it being adjusted up, it is dropped down; paragraph 0126, checkpoint #1, time of 55 seconds, and paragraph 0136, execution timing of command inputs can be balanced with player input performance; paragraph 0150, if too much time was taken other options might be presented, with the initial implementation the adjustment of a relatively few number of individual parameters according to obvious user goals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the time set for completion as disclosed by Bowles, allowing the checkpoint and adjustment of the parameters as disclosed by Conkwright, and to further adjust to shorten if the time taken for the 1st checkpoint was longer to allow balanced player input performance according to user goals of a set time for completion, e.g. 15 seconds, checkpoint at 8 seconds adjust to 7 seconds for remaining of the experience, to compare performances with respect to amount of the virtual task completed within the time set or other obvious user goals, or to create an advantage or disadvantage.
It further more would have been obvious to one of ordinary skill in the art that a disadvantage would be created in shortening a virtual reality experience in a second geographical area in response to detecting the time spent in the first geographical area has taken longer than an expected time to be spent within the first geographical area; and an advantage would be created in adjusting the length includes extending the duration of the virtual reality experience in response to detecting the first team has taken less than an expected time to complete a checkpoint within the first geographical area.

Regarding claim 6, Bowles discloses determining, with the at least one computing device that the one or more first players are entering a second geographical area, the second geographical area adjoining to the first geographical area (paragraph 0194, given officer that exits a certain room; figure 6, room criteria).

Regarding claim 7, Bowles discloses wherein the first geographical area is connected to the second geographical area (figure 7, room 1 is connected to room 2); and wherein the computer-implemented method further comprises: resetting a plurality of virtual objects and physical objects in the second geographical area (paragraph 0089, If the player uses a bonus due to a successfully completed series of events or tasks (a “streak”), the streak is reset; the streaks include, a kill streak where the hunter player terminates target players, an ammo depot streak-5).

Bowles discloses further comprising: detecting that a first team is present in a second geographical area (paragraph 0151, sensor system dispersed in associated with an activity area); extending a virtual reality experience of a second team in a first geographical area connected to the second geographical area until the first team has exited the second geographical area (paragraph 0152, user equipment can be employed as associated with a user performing the user activities in the activity area); resetting a plurality of virtual objects and physical objects in the second geographical area (paragraph 0154, database system can be provided to store some or all data and settings associated with activities before, during and after the sessions); and allowing the second team to exit the first geographical area and enter the adjoining second geographical area
 
Regarding claim 8, it is rejected based upon similar rational as above claim 1.  Bowles further discloses a non-transitory computer readable storage medium having embodied thereon a program, the program being executable by a processor to perform a method (paragraph 0226).

Regarding claim 9, it is rejected based upon similar rational as above claim 1.  Bowles further discloses a system (2000) for managing flow of players through a combined physical and virtual reality experience, the system comprising: a processor (2004, processing unit); memory (2006, memory subsystem); and one or more modules stored in memory and executable by the processor to perform operations (modules 2024).

Regarding claims 10-13, they are rejected based upon similar rational as above claims 2-5 respectively. 

Regarding claim 14, Bowles discloses wherein the first geographical area is one of a plurality of geographical areas, and wherein each of the plurality of geographical areas adjoin at least one other geographical area such that a team may exit one geographical area to enter another geographical area (figures 8-10 and 17).

Regarding claims 15 and 20, further comprising: establishing, with the at least one computing device, a second virtual reality experience associated a second geographical area for the one or more second players; and automatically adjusting, with the at least one computing device, a duration of the second virtual reality experience based at least in part on the time taken by the one or more first players to complete the one or more checkpoints associated with the first geographical area (col. 11, line 64 – col. 12, lines 4, modification of the instance of the experience include, but are not limited to, limiting available challenge choices at checkpoints, point modifiers deviating from standard, time limits to complete certain aspects of the experience, penalties for specific actions taken by the participant and/or any other means of modifying an instance of the experience from its standard).


Regarding claims 16-19, they are rejected based upon similar rational as above claims 2-5 respectively. 

Response to Arguments
Applicant’s arguments, see page 12, filed 06/08/2022, with respect to the Double Patenting Rejection have been fully considered and are persuasive.  The Double Patenting rejection of claims 1-9 has been withdrawn. 
Applicant’s arguments, see pages 12-15, filed 06/08/2022, with respect to the rejection(s) of claim(s) 1-9 under 103, Bowles in view of Conkwright have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bowles, Conkwright and Fahmie.
Applicant argues claims 1-9 in view of Bowles in view of Conkwright.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues Bowles fails to disclose locking the first geographical area from players of a different team.  Applicant argues that identifying players that should not be in a staging area as different from locking an area to prevent players from entering.  Examiner responds Bowles discloses paragraphs 0052, automated lookout(lockout) of rooms to any human not registered for entrance, prohibited from entering or leaving a room.  
Applicant argues Bowles fails to disclose adjusting the settings based on the time to complete one or more checkpoint.  Applicant argues Bowles discloses in paragraph 0094, a puzzle to be solved is presented to each player once solved, the players are allowed entrance into the area, which Examiner further interprets as indicating an area as being locked from a players.   Applicant argues the one or more first players are in the first geographical area while the first geographical area is virtually locked from being accessed by the one or more second players.  Examiner responds Fahmie discloses col. 5, line 67- col. 6, line 3, experience control system could recognize a bottleneck of participants at a certain challenge and then prevent participants from choosing that challenge until the bottleneck is cleared, before re-opening that challenge to be chosen.
Applicant argues Conkwright fails to disclose automatically adjusting a duration of a virtual reality experience associated with a first area, based on a time taken by one or more first players to complete one or more checkpoints associated with the first geographical area.  Examiner responds Conkwright discloses paragraph 0123, as the player’s performance improves with respect to the first parameter, instead of it being adjusted up, it is dropped down; paragraph 0126, checkpoint #1, time of 55 seconds, and paragraph 0136, execution timing of command inputs can be balanced with player input performance; paragraph 0150, if too much time was taken other options might be presented, with the initial implementation the adjustment of a relatively few number of individual parameters according to obvious user goals.  Fahmie discloses col. 5, lines 59-65, participant control include, but are not limited to, throughput, bottleneck alleviations, continual traversing of participants, prevention of backwards traversing where prohibited, time to complete instance, individual checkpoint and/or challenge time limits and/or any other possible types of control over participants need to facilitate the experience; and further discloses col. 11, line 64 – col. 12, lines 4, modification of the instance of the experience include, but are not limited to, limiting available challenge choices at checkpoints, point modifiers deviating from standard, time limits to complete certain aspects of the experience, penalties for specific actions taken by the participant and/or any other means of modifying an instance of the experience from its standard.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/         Primary Examiner, Art Unit 2616